In a tort action sounding in intentional infliction of mental distress, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated July 5, 1978, which granted defendant’s motion for summary judgment dismissing the complaint. On the court’s own motion, the notice of appeal dated July 31, 1978, is deemed amended to show that it is also from the judgment of the same court in favor of defendant, entered July 14, 1978 (see CPLR 5520). Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment reversed and defendant’s motion for summary judgment is denied, with leave to renew upon proper papers. Plaintiffs are awarded one bill of $50 costs and disbursements. The affidavit in support of the motion was made by an attorney without personal knowledge of the facts, contrary to the requirement of CPLR 3212 (subd [b]). Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.